Citation Nr: 1415534	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 1998, for the award of a total disability rating based on individual unemployability (TDIU). 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent  


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a hearing before the undersigned Acting Veterans' Law Judge in May 2011.  A transcript of that hearing is of record.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for a heart disability to include as due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Effective June 4, 1998, the Veteran was awarded service connection for post traumatic stress disorder (PTSD), rated as 70 percent disabling, resulting in a combined disability rating of 70 percent for his service connected disabilities.  
2.  Prior to June 4, 1998, he did not meet the scheduler requirements for TDIU nor was there evidence showing that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities.  

3.  During his May 2011 Board hearing, the Veteran expressed that he wished to withdraw the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to June 4, 1998, for the award of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

Effective Date

The Veteran appeals the denial of an effective date prior to June 4, 1998, for the award of a total disability rating based on individual unemployability.  Based on the evidence of record, the Board finds that the currently assigned effective date of June 4, 1998 for the award of TDIU is the earliest possible effective date assignable in this case. 

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

In a February 2003 rating decision, the Veteran was granted service connection for PTSD rated as 70 percent disabling, effective June 4, 1998.  In an April 2003 rating decision, the Veteran was awarded total disability rating based on individual unemployability with an effective date of June 4, 1998.  This was the date he met the schedular criteria under 38 C.F.R. § 4.16(a) for TDIU.  Prior to that date, the Veteran had no disability rated 60 percent or more, or a combined rating of 70 percent or more.  Rather, his only service connected disability was post-operative residuals of a knot excision of the left foot, rated as noncompensable.  As shown above, prior to June 4, 1998 the Veteran did not meet the scheduler requirements for TDIU.  

The Board also notes that consideration of extraschedular consideration was not warranted prior to June 4, 1998.  In this regard, while the Veteran was found to be unemployable prior to June 4, 1998, the evidence did not establish that he was unemployable due solely to his post-operative residuals of a knot excision of the left foot.  During this period of time, his employment difficulties were attributed to his right arm and psychiatric disabilities not his service connected left foot disability.  In sum, the veteran did not become eligible for a total rating prior to June 4, 1998 on a schedular basis and there was no showing that he was unable to secure and follow a substantially gainful occupation by reason of service connected post-operative residuals of a knot excision of the left foot.

The Board acknowledges the Veteran has expressed disagreement regarding the effective date assigned for his award of service connection for PTSD.  In a March 1996 rating decision, service connection for PTSD was denied.  He was notified of the decision in April 1996.  The Veteran did not appeal that decision and it became final.  He submitted a claim to reopen on June 4, 1998 and was awarded service connection for PTSD in a February 2003 rating decision, effective June 4, 1998 the date of the claim to reopen.  To the extent that the Veteran argues that the effective date of service connection for his PTSD should go back to when he initially filed his claim, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior rating decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior rating decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the rating decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record, this matter will not be further pursued herein.

For the reasons set out above, the effective date is governed by the date of receipt of the claim to reopen for service connection for PTSD, June 4, 1998, which is the date the Veteran met the scheduler criteria for TDIU.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of TDIU must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


1151 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

During his May 2011 Board hearing, the Veteran expressed that he wished to withdraw the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability.  The Board finds that this statement qualifies as a valid withdrawal of the issue in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the issue, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability.  The claim is dismissed.


ORDER

Entitlement to an effective date prior to June 4, 1998, for the award of TDIU is denied.  

The claim of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection under 38 U.S.C.A. § 1151 for a cardiovascular disability is dismissed.  


____________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


